In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00154-CR
____________

ERIC LARA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 930882



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to attempted burglary of a habitation and, in
accordance with the plea bargain agreement between appellant and the State, the trial
court sentenced appellant to confinement for eight years.  Appellant filed a timely
notice of appeal.  We dismiss for lack of jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court’s permission
to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the certification.  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).